9. Poverty reduction and job creation in developing countries (
rapporteur. - (EL) I wish to propose the following oral amendment, which is drafted in English.
(The speaker continued in English)
rapporteur. - I will read the English text: 'Calls on the European Union and the G20 to take concrete action to eradicate abuses of tax havens, tax evasion and illicit financial flights from developing countries and to promote these resources to be invested in developing countries'. We would like to add a phrase after the first three words 'and the G20' and to replace the word 'allow' with the verb 'promote'.
(The oral amendment was adopted)
In a moment, information about Thursday will be sent to you by e-mail.